Per Curiam,
The correct conclusion of the learned trial judge in sustaining the motion for a nonsuit was that there was no evidence of negligence on the part of the appellee which caused a part of the mine roof to fall upon the appellants’ son. The case as presented by them was one of an unfortunate accident from an unknown cause. The provisions of the Anthracite Mine Act of June 2, 1891, P. L. 176, may have been violated by the appellee, but it did not appear that its failure to observe them had caused or contributed to the accident.
Judgment affirmed.